DETAILED ACTION
This Office Action is in response to the Applicant's communication filed on 07/28/2021. In virtue of this communication, claims 1 – 20 have been canceled; claims 21 – 40 are currently pending in the instant application.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 21, 22, 24, 26, 28, 29, 31, 33, 35, 36, 38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Katz (Patent # US 7,492,251 B1) in view of Schlager et al. (hereinafter “Schlager”) (Pub # US 2007/0030156 A1).
Regarding claims 21, 28, and 35, Katz discloses a transponder device (see Personal Locator Beacon ‘PLB’ in Figure 1), comprising: 
 a memory (see RAM/EPROM in Figure 2); 
a power source (i.e., battery, see col. 10 lines 1 - 8); and 
at least one processor (see Micro-Controller in Figure 2) in communication with the memory (see col. 11 lines 43 - 56 discussing microcontroller and RAM/ROM) and the power source (see col. 10 lines 1 – 8, col. 11 lines 43 - 56 discussing a battery and microcontroller running a dedicated program); 
wherein the at least one processor is configured to cause the transponder device to selectively operate in:
a first mode, wherein the transponder device transmits beacons at a first transmission power (i.e., low transmit power) and a first transmission rate (i.e., high repetition rate); a second mode, wherein the transponder device transmits beacons at a second transmission power (i.e., high transmit power) and a second transmission rate (i.e., low repetition rate), wherein the second transmission power is greater than the first transmission power and the second transmission rate is less than the first transmission rate (see col. 10 lines 60 – 67, col. 11 lines 1 – 4); and 
a third mode, wherein the transponder device does not transmit beacons (see col. 13 lines 15 – 18 and lines 27 – 39 for the device has an off mode, i.e., before it is activated or when the user deactivates the device).  
Katz discloses a power source, i.e. battery, but does not expressly disclose in communication with the power source.  
In an analogous art, Schlager teaches processing circuitry (90, 100, 114 in Fig. 3) in communication with the battery (see Schlager, [0123] for discussing connection to the battery to detect it is low. In addition, Schlager teaches a personal alarm system for monitoring persons in a dangerous situation (see Abstract). The personal alarm system has three modes low power, high power, and off mode, analogous to Katz, see Schlager, [0005], [0026], [0092], [0113] for discussing the unit must be activated thus an off mode, then it has the two other low and high power).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Katz, and have the processor in communication with the power source9, as taught by Schlager, because there is a desire to extend the battery life in the personal beaconing devices such that the battery life is increased and system reliability is improved overall, as suggested by Schlager (see Schlager [0014]). 
Regarding claims 22, 29, and 36, Katz in view of Schlager disclose the wherein the at least one processor is further configured to cause the transponder device to transition between at least two modes of the first mode, the second mode, and the third mode based, at least in part, on a power value of the power source (see Schlager, [0123], discussing a mode switch when battery is low). 
Regarding claims 24, 31, and 38, Katz in view of Schlager disclose wherein, in the first mode, the at least one processor is further configured to cause the transponder device to transmit beacons at the first transmission power and the first transmission rate for a portion of time corresponding to daylight hours (see Katz, col. 18 lines 4 - 25, where Katz discussing the device in a first transmit mode for Skiers that get far from the instructor, i.e. Skiers can Ski during day or night, and goes to second mode when the device has not been detected for a long period. Examiner notes that this limitation reads upon any transponder that transmits all the time, and does not exclude daylight hours, for example a transponder that transmits the first mode anytime).
Regarding claims 26, 33, and 40, Katz in view of Schlager disclose the wherein, in the first mode, the at least one processor is further configured to cause the transponder device to transmit beacons at the first transmission power and the first transmission rate over a first interface; and wherein, in the second mode, the at least one processor is further configured to cause the transponder device to transmit beacons at the second transmission power and the second transmission rate over a second interface (see Katz, Figure 1, col. 9 lines 37 – 60, col. 11 lines 5 – 25, col. 9 lines 8 - 30, where Katz discussing and showing that the personal locator beacon can communicate with the local station in a first mode and with the satellite in the second mode thus obviously two different interfaces).
4.	Claims 23, 30, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Katz (Patent # US 7,492,251 B1) in view of Schlager et al. (hereinafter “Schlager”) (Pub # US 2007/0030156 A1) as applied to claims 21, 28, 35 above, and further in view of Heshmati (Pat # 8,509,860 B2).
Regarding claim 23, 30, and 37, Katz in view of Schlager disclose the transponder device of claim 21, medium of claim 28, and apparatus of claim 35 wherein the at least one processor is further configured to: select a mode of the first mode, second mode, or third mode to conserve power of the power source (see Schlager, [0123] for changes mode when the battery is low).  
Katz and Schlager do not expressly disclose the mode are selected based, at least in part, on of a duration of time since a last location update of the transponder device.
In an analogous art, Heshmati teaches the mode is selected based, at least in part, on of a duration of time since a last location update of the transponder device (see Heshmati, col. 7 lines 5 – 16, claim 1, teaching that if the location remains the same, in same zone for an amount of time, i.e. no location update, then the device mode is change to the deactivated mode, i.e. mode 3 of Katz and Schlager).  
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Katz and Schlager, and have the mode be selected based, at least in part, on of a duration of time since a last location update of the transponder device, as taught by Heshmati, thereby performing the location beaconing at a lower power consumption, as discussed by Heshmati (see Heshmati, col. 2 lines 49 - 56).  
5.	Claims 27 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Katz (Patent # US 7,492,251 B1) in view of Schlager et al. (hereinafter “Schlager”) (Pub # US 2007/0030156 A1) as applied to claims 21, 28 above, and further in view of Puzanov et al. (hereinafter “Puzanov”) (Pat # 9,872,151 B1).
	Regarding claims 27 and 34, Katz in view of Schlager do not disclose specifically that wherein the first interface is a Bluetooth interface; and wherein the second interface is an ultra-wideband interface.
	In an analogous art, Puzanov teaches the first interface is a Bluetooth interface; and wherein the second interface is an ultra-wideband interface (see Puzanov, col. 4 lines 20 – 27 for the wireless signal collectors integrate several wireless technologies in a single box, i.e., the wireless signal collectors can be configured to receive Wi-Fi™ signals (e.g., simultaneous 2.4 GHz and 5 GHz Wi-Fi sniffing based on IEEE 802.11 standards), Bluetooth™ signals (e.g., with iBeacon™ and Eddystone™ protocol provisioning), and UWB (IEEE 802.15.4-2011) signals).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Katz and Schlager, and have the first interface is a Bluetooth interface; and wherein the second interface is an ultra-wideband interface, as taught by Puzanov, thereby performing discovering and collecting real-time location data in different wireless technologies, as discussed by Puzanov (see Puzanov, col. 1 lines 9 - 13).  
Allowable Subject Matter
6.	Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 39 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199. The examiner can normally be reached Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
/MONG-THUY T TRAN/           Primary Examiner, Art Unit 2645